Exhibit 10.3

 

MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

(Oil and Gas Properties)

(Colorado)

 

FROM

LILIS ENERGY, INC., Mortgagor

(Charter/File. No. E061582207-2)

 

TO

INDEPENDENT BANK, Mortgagee

 

Dated as of July 25, 2016

 

THIS INSTRUMENT IS A MORTGAGE OF BOTH REAL AND PERSONAL PROPERTY AND IS, AMONG
OTHER THINGS, A MORTGAGE OF CHATTELS, A SECURITY AGREEMENT, A FIXTURE FILING AND
A FINANCING STATEMENT.

 

“THIS INSTRUMENT CONTAINS AFTER ACQUIRED PROPERTY PROVISIONS.”

 

“THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.”

 

THIS INSTRUMENT WAS PREPARED BY, AND RECORDED COUNTERPARTS SHOULD BE RETURNED
TO:

 

JACKSON WALKER LLP

2323 Ross Avenue, Suite 600

Dallas, Texas 75201-2725

Attention: Frank P. McEachern, Esq.

 

 

 

 

MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

THIS MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT (the
“Mortgage”) is from Lilis Energy, Inc., a Nevada corporation, as mortgagor (the
“Mortgagor”), to Independent Bank (the “Mortgagee”). The addresses of the
Mortgagor and the Mortgagee are set forth in Section 9.14 hereof. This Mortgage
is effective as of July 25, 2016.

 

ARTICLE I
DEFINITIONS

 

1.1.      For all purposes of this Mortgage, unless the context otherwise
requires:

 

“Accounts and Contract Rights” means all accounts (including accounts in the
form of joint interest billings), contract rights and general intangibles of the
Mortgagor now or hereafter existing, or hereafter acquired by, or on behalf of,
the Mortgagor or the Mortgagor’s successors in interest, relating to the sale,
purchase, exchange, extraction, transportation or processing of Hydrocarbons
produced or to be produced from the Mortgaged Property, together with all
accounts and proceeds accruing to the Mortgagor attributable to the sale of
Hydrocarbons produced from the Mortgaged Property.

 

“As-Extracted Collateral” means Hydrocarbons which may be extracted from the
Mortgaged Property, and the accounts relating thereto, which will be financed at
the wellheads of the wells located on the Mortgaged Property and accounts
arising out of the sale thereof.

 

“Borrower” means Brushy Resources, Inc., a Delaware corporation.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas, are authorized or required by Law to
remain closed.

 

“Certificates of Ownership Interests” means the Certificates of Ownership
Interests, if any, delivered by the Mortgagor in connection with the Credit
Agreement.

 

“Code” means the Uniform Commercial Code as in effect in Texas.

 

“Credit Agreement” means the Credit Agreement between the Borrower and IBTX
pursuant to which one or more of the Notes were issued, as the Credit Agreement
has been or may hereafter be amended, restated, supplemented or otherwise
modified from time to time.

 

“Debtor” has the meaning given such term in Section 9.13 hereof.

 

“Default Rate” has the meaning given such term in the Credit Agreement.

 

 1 

 

 

“Effective Date” means the date on which this Mortgage is executed.

 

“Event of Default” has the meaning stated in Article VII of this Mortgage.

 

“Exhibit A” means, unless specifically indicated otherwise, Exhibit A attached
hereto.

 

“Governmental Authority” means any nation, country, commonwealth, territory,
government, state, county, parish, municipality, or other political subdivision
and any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline
and condensate and all other liquid or gaseous hydrocarbons.

 

“IBTX” means Independent Bank, a Texas state bank.

 

“Lands” means the lands described in Exhibit A and in the mortgages and
amendments to mortgage listed on Exhibit A and includes any lands, the
description of which is contained in Exhibit A or incorporated in or referred to
in Exhibit A by reference to another instrument or document, including, without
limitation, all lands described in the Oil and Gas Leases, and also includes any
lands now or hereafter unitized, pooled, spaced, or otherwise combined, whether
by statute, order, agreement, declaration or otherwise, with lands the
description of which is contained in Exhibit A or is incorporated in Exhibit A
by reference.

 

“Loan Obligations” means the “Obligations,” as such term is defined in the
Credit Agreement.

 

“Loan Papers” means the Notes, this Mortgage, the Credit Agreement and all other
documents, instruments and agreements delivered to the Mortgagee at any time in
connection with the Credit Agreement, as any of the foregoing are amended,
restated or supplemented, renewed or extended from time to time.

 

“Mortgaged Property” has the meaning stated in Article II of this Mortgage.

 

“Net Revenue Interest” means Mortgagor’s share of the total production of oil,
gas and other Hydrocarbons produced from the Lands, after deducting Mortgagor’s
share of all lessors’ royalties, overriding royalties, production payments and
other payments out of, or measured by, production.

 

“Notes” means the promissory note or notes identified in Section 3.1.1 of this
Mortgage, and all renewals, extensions, replacements and modifications thereof.

 

“Oil and Gas Leases” means, collectively, oil, gas and mineral leases, oil and
gas leases, oil leases, gas leases, other mineral leases, subleases and
assignments of operating rights pertaining to any of the foregoing, and all
other interests pertaining to any of the foregoing, including, without
limitation, all royalty and overriding royalty interests, production payments
and net profit interests, mineral fee interests, and all contingent reversionary
and carried interests relating to any of the foregoing and all other rights
therein, which are described and/or to which reference may be made on Exhibit A
and/or in any document or instrument referred to in Exhibit A and/or which cover
or relate to any of the Lands.

 

 2 

 

 

“Operating Equipment” means all personal property and fixtures pertaining,
affixed or incidental to, situated upon or used or useful in connection with all
or any part of the Mortgaged Property, including, without limitation, all
surface or subsurface machinery, equipment, facilities, or other personal
property of whatsoever kind or nature (but excluding drilling rigs, trucks,
automotive equipment or other personal property taken to the premises to drill a
well or for other similar temporary uses) now or hereafter located on any of the
Lands which are useful for the production, treatment, storage, sale or
transportation of oil or gas, including, but not by way of limitation, all oil
wells, gas wells, water wells, injection wells, casing, tubing, rods, pumping
units and engines, Christmas trees, derricks, separators, gun barrels, flow
lines, tanks, gas systems, (for gathering, treating and compression), water
systems (for treating, disposal and injection), power plants, poles, lines,
transformers, starters and controllers, machine shops, tools, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks and shipping facilities.

 

“Permitted Liens” has the meaning given such term in the Credit Agreement.

 

“Person” means a natural person, a corporation, a partnership, a limited
partnership, a limited liability company, an association, a joint venture, a
trust or any other entity or organization, including a Governmental Authority.

 

“Proceeds” has the meaning given such term in Section 5.1 hereof.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Section” and “Article” mean and refer to a section or article of this Mortgage,
unless specifically indicated otherwise.

 

“Secured Indebtedness” means all the indebtedness, obligations, and liabilities
described or referred to in Section 3.1 of this Mortgage.

 

“Secured Party” has the meaning given such term in Section 9.13 hereof.

 

“Subject Interests” has the meaning stated in Article II of this Mortgage.

 

“Well Data” means all logs, drilling reports, division orders, transfer orders,
operating agreements, abstracts, title opinions, files, records, memoranda and
other written or electronic information in the possession or control of the
Mortgagor relating to any wells located on any of the Lands described in
Exhibit A or in the mortgages and amendments to mortgage listed on Exhibit A.

 

 3 

 

 

1.2.      Other Defined Terms. The capitalized terms used herein have the
meanings assigned to them in the Credit Agreement, unless they are otherwise
defined herein or the context otherwise requires.

 

ARTICLE II
GRANTING CLAUSE - MORTGAGED PROPERTY

 

2.1.     The Mortgagor, for and in consideration of the premises and of the
Secured Indebtedness hereinafter defined, has GRANTED, BARGAINED, SOLD,
WARRANTED, MORTGAGED, PLEDGED, ASSIGNED, TRANSFERRED and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, PLEDGE, ASSIGN, TRANSFER
and CONVEY, unto the Mortgagee, all the Mortgagor’s right, title and interest,
whether now owned or hereafter acquired, in all of the hereinafter described
properties, rights and interests; and, insofar as such properties, rights and
interests consist of equipment, general intangibles, accounts, contract rights,
inventory, fixtures, proceeds and products of collateral or any other personal
property of a kind or character defined in or subject to the applicable
provisions of the Code, the Mortgagor hereby grants to the Mortgagee a security
interest in all of Mortgagor’s right, title and interest therein, whether now
owned or hereafter acquired, namely:

 

2.1.1.      All of those certain Oil and Gas Leases, Lands, minerals, interests,
and other properties (all such Oil and Gas Leases, Lands, interests and other
properties being herein called the “Subject Interests”, as hereinafter further
defined) which are described on Exhibit A and/or to which reference may be made
on Exhibit A and/or which cover any of the Lands described on Exhibit A and/or
which are located in or under any of the Lands described on Exhibit A and/or
which are covered by any of the leases, assignments, mortgages, amendments to
mortgage or other documents described on or referred to in Exhibit A or any
document or instrument referred to in Exhibit A, which Exhibit A is made a part
of this Mortgage for all purposes, and is incorporated herein by reference as
fully as if copied at length in the body of this Mortgage at this point;

 

2.1.2.       All rights, titles, interests, and estates now owned or hereafter
acquired by the Mortgagor in and to (i) any and all properties now or hereafter
pooled or unitized with any of the Subject Interests, and (ii) all presently
existing or future unitization, communitization, and pooling agreements and the
units created thereby which include all or any part of the Subject Interests,
including, without limitation, all units formed under or pursuant to any Laws.
The rights, titles, interests, and estates described in this Section 2.1.2 shall
also be included within the term “Subject Interests” as used herein.

 

2.1.3.       All presently existing and future agreements hereafter entered into
between the Mortgagor and any third party that provide for acquisition by the
Mortgagor of any interest in any of the properties or interests specifically
described in Exhibit A or in the mortgages and amendments to mortgage listed on
Exhibit A or which relate to any of the properties and interests specifically
described in Exhibit A or in the mortgages and amendments to mortgage listed on
Exhibit A;

 

 4 

 

 

2.1.4.       The Hydrocarbons (including inventory) which are in, under, upon,
produced or to be produced from or attributable to the Lands and/or the Subject
Interests;

 

2.1.5.      The Accounts and Contract Rights (except to the extent the grant of
a lien or security interest therein is prohibited by the terms thereof or which
would result in a forfeiture of Mortgagor’s rights therein and such prohibition
or forfeiture is not avoided by the Code);

 

2.1.6.      The Operating Equipment;

 

2.1.7.       The As-Extracted Collateral;

 

2.1.8.       The Well Data;

 

2.1.9.       The rights and security interests, if any, of the Mortgagor held by
the Mortgagor to secure the obligation of the first purchaser to pay the
purchase price of the Hydrocarbons, including, without limitation, those
accruing to the Mortgagor pursuant to Section 9.343 of the Code as enacted in
Texas as the Business and Commerce Code together with any and all accounts,
proceeds, substitutions, replacements, corrections or amendments to, or
renewals, extensions or ratifications of, any of the foregoing, or of any
instrument relating thereto;

 

2.1.10.     All surface leases, rights-of-way, franchises, easements,
servitudes, licenses, privileges, tenements, hereditaments and appurtenances now
existing or in the future obtained in connection with any of the aforesaid, and
all other things of value and incident thereto which the Mortgagor may at any
time have or be entitled to; and

 

2.1.11.    All and any different and additional rights of any nature, of value
or convenience in the enjoyment, development, operation or production, in any
wise, of any Property or interest included in any of the foregoing clauses, and
in all revenues, income, rents, issues, profits and other benefits arising
therefrom or from any contract now in existence or hereafter entered into
pertaining thereto, and in all rights and claims accrued or to accrue for the
removal by anyone of oil and gas from, or other act causing damage to, any of
such properties or interests;

 

all the aforesaid properties, rights and interests, together with any additions
thereto which may be subjected to the lien of this Mortgage by means of
supplements hereto, being hereinafter called the “Mortgaged Property”;

 

subject, however, to (i) the restrictions, exceptions, reservations, conditions,
limitations, interests and other matters, if any, set forth or referred to in
the specific descriptions of such properties and interests in Exhibit A or in
the mortgages and amendments to mortgage listed on Exhibit A (including all
presently existing royalties, overriding royalties, payments out of production
and other burdens which are referred to in Exhibit A or in the mortgages and
amendments to mortgage listed on Exhibit A and which are taken into
consideration in computing the decimal or fractional interest as set forth in
the Certificates of Ownership Interests); (ii) the assignment of production
contained in Article V hereof; (iii) liens, security interests, charges or
encumbrances permitted under Section 4.5.6 hereof by the Mortgagee, and (iv) the
condition that the Mortgagee shall not be liable in any respect for the
performance of any covenant or obligation of the Mortgagor with respect to the
Mortgaged Property;

 

 5 

 

 

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its successors and
assigns, forever, to secure the payment of the Secured Indebtedness and to
secure the performance of the obligations of the Mortgagor contained herein.

 

ARTICLE III
INDEBTEDNESS SECURED

 

3.1.      Notes and Secured Indebtedness. This Mortgage is given to secure the
following indebtedness, obligations and liabilities:

 

3.1.1.       The Loan Obligations, as evidenced in part by those certain
promissory note or notes (together with all renewals, extensions, and
modifications thereof and notes given in substitution therefor) executed by the
Borrower and payable to the order of IBTX, in the aggregate original principal
amount of $100,000,000, which notes bear interest as provided therein and
contain provisions for payment of attorneys’ fees as therein set forth;

 

3.1.2.       Any sums advanced as expenses or costs incurred by, or on behalf
of, the Mortgagee (or any receiver appointed hereunder) which are made or
incurred pursuant to, or permitted by, the terms of this Mortgage or the other
Loan Papers, plus interest thereon at the rate herein specified or otherwise
agreed upon, from the date of advance or expenditure until reimbursed; and

 

3.1.3.       All other and additional debts, obligations and liabilities of
every kind and character of the Mortgagor now or hereafter owed to Mortgagee,
regardless of whether such debts, obligations and liabilities are specifically
listed and described above or are direct or indirect, primary or secondary,
joint, several, or joint and several, fixed or contingent, and whether incurred
by the Mortgagor as a maker, endorser, guarantor, surety or otherwise, and
regardless of whether such present or future debts, obligations and liabilities
may, prior to their acquisition by Mortgagee, be or have been payable to, or be
or have been in favor of, some other Person or have been acquired by Mortgagee
in a transaction with one other than the Mortgagor, together with any and all
renewals and extensions of such debts, obligations and liabilities, or any part
thereof (it being contemplated that Mortgagee may in the future lend additional
sums of money to the Mortgagor, from time to time, but shall not be obligated to
do so, and that all such additional sums and loans shall be part of the Secured
Indebtedness).

 

3.1.4.       With respect to liens on Mortgaged Property in the states of
Alabama, Colorado, Kansas, Louisiana, Montana, New Mexico and North Dakota, the
maximum amount of all future advances and other amounts outstanding at any time
and from time to time secured hereby shall not in the aggregate exceed
$200,000,000.

 

 6 

 

 

3.2.      Final Maturity. Unless earlier payment is required by the terms of
instruments secured by this Mortgage (including earlier payment as a result of
the acceleration of payment of obligations secured by this Mortgage), the
obligations secured by this Mortgage shall mature ten years following the date
of this Mortgage or, if such due date can be extended under applicable law
without filing an amendment to this Mortgage, such later date as is specified
(by amendment or otherwise) in such instruments.

 

3.3.      Future Advances. THIS MORTGAGE IS MADE PURSUANT TO A REVOLVING CREDIT
ARRANGEMENT. The Mortgagor and the Mortgagee agree and acknowledge that the
Mortgagee may elect to make additional advances under the terms of the Notes,
the Credit Agreement or otherwise, and that any such future advances shall be
subject to, and secured by, this Mortgage. If the Secured Indebtedness decreases
or increases pursuant to the terms of the Notes, the Credit Agreement, or
otherwise, at any time or from time to time, this Mortgage shall retain its
priority position of record until (a) the termination of the Credit Agreement,
(b) the full, final and complete payment of all the Secured Indebtedness, and
(c) the full release and termination of the liens and security interests created
by this Mortgage. The aggregate unpaid principal amount of the Secured
Indebtedness outstanding at any particular time which is secured by this
Mortgage shall not aggregate in excess of $200,000,000. Such amount does not in
any way imply that Secured Party is obligated to make any future advances to
Debtor at any time unless specifically so provided in the Credit Agreement or
any of the other documents or instruments executed in connection therewith.

 

ARTICLE IV
COVENANTS, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF MORTGAGOR

 

The Mortgagor covenants, represents, warrants, and agrees that:

 

4.1.      Payment of Secured Indebtedness. The Mortgagor will duly and
punctually pay or cause to be paid all of the Secured Indebtedness.

 

4.2.      Warranties. (a) The Oil and Gas Leases are valid, subsisting leases,
superior and paramount to all other oil and gas leases respecting the properties
to which they pertain; (b) the Mortgagor owns an interest in the oil and gas
leases and properties described in Exhibit A or in the mortgages, amendments to
mortgage and other instruments described in Exhibit A and, to the extent of the
interest specified in the Certificates of Ownership Interests, has valid and
defensible title to each property right or interest constituting the Mortgaged
Property and has a good and legal right to make the grant and conveyance made in
this Mortgage, it being understood that the Mortgagor’s interest in each Oil and
Gas Lease or Operating Equipment shall exceed Mortgagor’s Net Revenue Interest
in production from such Oil and Gas Lease to the extent of the Mortgagor’s
proportionate share of all royalties, overriding royalties, and other such
payments out of production burdening the Mortgagor’s interest in each such Oil
and Gas Lease; (c) the Mortgagor’s present Net Revenue Interest in the Mortgaged
Property is not less than that specified in the Certificates of Ownership
Interests; (d) the Mortgaged Property is free from all encumbrances or liens
whatsoever, except as may be specifically set forth in Exhibit A or in the
mortgages, amendments to mortgage and other instruments described in Exhibit A
or as permitted by the provisions of Section 4.5.6; and (e) the Mortgagor is not
obligated, by virtue of any deficiency presently existing under any contract
providing for the sale by the Mortgagor of Hydrocarbons which contains a “take
or pay” clause or under any similar arrangement, to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor. The
Mortgagor will warrant and forever defend the Mortgaged Property unto the
Mortgagee against every Person whomsoever lawfully claiming the same or any part
thereof, and the Mortgagor will maintain and preserve the lien and security
interest hereby created so long as any of the Secured Indebtedness remains
unpaid.

 

 7 

 

 

4.3.     Further Assurances. Within 10 Business Days following the written
request of Mortgagee, the Mortgagor will execute and deliver such other and
further instruments and will do such other and further acts as in the reasonable
opinion of the Mortgagee may be necessary or desirable to carry out more
effectively the purposes of this Mortgage, including, without limiting the
generality of the foregoing, (a) prompt correction of any defect which may
hereafter be discovered in the title to the Mortgaged Property or in the
execution and acknowledgment of this Mortgage, any Notes, or any other document
used in connection herewith or at any time delivered to the Mortgagee in
connection with any Secured Indebtedness, and (b) prompt execution and delivery
of all division or transfer orders that in the reasonable opinion of the
Mortgagee are needed to transfer effectively the assigned proceeds of production
from the Mortgaged Property to the Mortgagee.

 

4.4.     Taxes. Subject to the Mortgagor’s right to contest the same in good
faith and by appropriate proceedings, the Mortgagor will promptly pay all taxes,
assessments and governmental charges legally imposed upon this Mortgage or upon
the Mortgaged Property or upon the interest of the Mortgagee therein, or upon
the income, profits, proceeds and other revenues thereof; provided that, in the
alternative, the Mortgagor may, in the event of the enactment of such a Law, and
must, if it is unlawful for the Mortgagor to pay such taxes or to reimburse
Mortgagee for such taxes, prepay that portion of the Secured Indebtedness which
the Mortgagee in good faith determines is secured by Property covered by such
Law within 60 days after demand therefor by the Mortgagee.

 

4.5.      Operation of the Mortgaged Property. So long as the Secured
Indebtedness or any part thereof remains unpaid, and whether or not the
Mortgagor is the operator of the Mortgaged Property, the Mortgagor shall, at the
Mortgagor’s own expense and subject to the terms of the Loan Papers:

 

4.5.1.       Maintain, develop and operate the Subject Interests in a good and
workmanlike manner in accordance with good industry practices and will comply in
all material respects with all of the terms and provisions, express or implied,
of the Oil and Gas Leases in order to keep the Oil and Gas Leases in full force
and effect so long as the Oil and Gas Leases are capable of producing
Hydrocarbons in commercial quantities;

 

 8 

 

 

4.5.2.       Comply in all material respects with all contracts and agreements
applicable to or relating to the Mortgaged Property or the production and sale
of Hydrocarbons therefrom and all applicable proration and conservation Laws of
the jurisdictions in which the Mortgaged Property is located, and all applicable
Laws, rules and regulations of every agency and authority from time to time
constituted to regulate the development and operation of the Mortgaged Property
and the production and sale of Hydrocarbons therefrom, to the extent that the
failure to so comply could reasonably be expected to have a Material Adverse
Effect;

 

4.5.3.       Commence such development as may be reasonably necessary to the
prudent and economical operation of the Mortgaged Property, including such work
as may be appropriate to protect the Mortgaged Property from diminution in the
production capacity thereof and against drainage of Hydrocarbons thereunder by
reason of production on other Properties;

 

4.5.4.       At all times, maintain, preserve and keep all Operating Equipment
in proper repair, working order and condition, and make all necessary or
appropriate repairs, renewals, replacements, additions and improvements thereto,
so that the efficiency of such Operating Equipment shall at all times be
properly preserved and maintained, provided that no item of Operating Equipment
need be so repaired, renewed, replaced, added to or improved, if the Mortgagor
shall in good faith determine that such action is not necessary or desirable for
the continued efficient and profitable operation of the business of the
Mortgagor;

 

4.5.5.       Not abandon or cease developing, maintaining, operating and
producing Hydrocarbons from, or cause or permit its agent to abandon, or cease
developing, maintaining, operating, and producing Hydrocarbons from, any
producing Mortgaged Property without first having undertaken and completed all
reasonably prudent measures under the circumstances to restore such producing
Mortgaged Property to economic production, and then only if the aggregate
projected future ad valorem and severance taxes and operating expenses with
respect to said Mortgaged Property exceed the projected future gross revenues
attributable thereto;

 

4.5.6.      Cause the Mortgaged Property to be kept free and clear of all liens,
security interests, charges and encumbrances of every character, other than (i)
Permitted Liens, and (ii) those hereafter consented to in writing by the
Mortgagee; provided, that no intention to subordinate the first priority liens,
security interests, and encumbrances granted in favor of or for the benefit of
the Mortgagee is hereby implied or expressed or is to be inferred by the
permitted existence of the liens, security interests and encumbrances referred
to in this Section 4.5.6 or elsewhere herein;

 

4.5.7.       Maintain or cause to be maintained insurance with such insurers, in
such amounts and covering such risks as is required by the Credit Agreement; and

 

 9 

 

 

4.5.8.       Not sell, convey, trade, exchange, pool or unitize any portion of
the Mortgaged Property or any of Mortgagor’s rights, titles, or interests
therein or thereto, except as specifically provided otherwise herein or in the
Credit Agreement;

 

provided, however, that with respect to Mortgaged Property which is operated by
operators other than the Mortgagor, the Borrower or any Affiliate of either of
them, the Mortgagor shall not be obligated itself to perform any undertakings
contemplated by the covenants and agreements contained herein which are
performable only by such operators and are beyond the control of the Mortgagor;
and provided further, that the Mortgagor agrees to use commercially reasonable
efforts under any operating agreement or otherwise to bring about the
performance of any such undertaking required to be performed by such operators.

 

4.6.      Recording. The Mortgagor will promptly and at the Mortgagor’s expense,
record, register, deposit and file this Mortgage and every other instrument in
addition or supplemental hereto in such offices and places and at such times and
as often as may be necessary to preserve, protect and renew the lien and
security interest hereof as a first lien and security interest on real or
personal property, as the case may be, and the rights and remedies of the
Mortgagee, and otherwise will do and perform all matters or things necessary or
expedient to be done or observed by reason of any Law or regulation of any state
or of the United States or of any other competent authority, for the purpose of
effectively creating, maintaining and preserving the lien and security interest
hereof on the Mortgaged Property. In this connection and at the option of the
Mortgagee but at the Mortgagor’s expense, the Mortgagee may record, register,
deposit and file this Mortgage and supplements hereto.

 

4.7.      Records, Statements and Reports. The Mortgagor will keep proper books
of record and account in which complete correct entries will be made of the
Mortgagor’s transactions in accordance with sound accounting principles
consistently applied and will furnish or cause to be furnished to the Mortgagee
(a) all reports required under the Loan Papers, and (b) such other information
concerning the business and affairs and financial condition of the Mortgagor as
the Mortgagee may from time to time reasonably request.

 

4.8.      No Governmental Approvals. The Mortgagor warrants that no approval or
consent of any regulatory or administrative commission or authority, or of any
other governmental body, is necessary to authorize the execution and delivery of
this instrument, or any of the other Loan Papers or the Notes, or to authorize
the observance or performance by the Mortgagor of the covenants herein or
therein contained.

 

4.9.      Right of Entry. The Mortgagor will permit the Mortgagee, or its agents
or designated representatives, to enter upon the Mortgaged Property, and all
parts thereof, for the purpose of investigating and inspecting the condition and
operation thereof, upon at least five Business Days notice and at such
reasonable times during normal business hours and intervals as the requesting
Person may desire.

 

 10 

 

 

4.10.    Utility. Mortgagor is not a utility and is not otherwise subject to
regulation by any public utility commission or any similar federal, state or
local agency or governmental body.

 

4.11.    Residency. Mortgagor is not a nonresident alien, foreign corporation,
foreign partnership, foreign trust, foreign estate, or foreign person within the
meaning of Sections 1445 or 7701 of the Internal Revenue Code of 1986, as
amended, or the regulations thereto.

 

4.12.    Flood Insurance Regulation. Notwithstanding any provision in this
Mortgage to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) located on the Mortgaged Property
within an area having special flood hazards and in which flood insurance is
available under the National Flood Insurance Act of 1968 included in the
definition of “Mortgaged Property” and no Building or Manufactured (Mobile) Home
is hereby encumbered by this Mortgage. As used herein, “Flood Insurance
Regulations” shall mean (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statue
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.

 

ARTICLE V
ASSIGNMENT OF PRODUCTION

 

5.1.      Assignment. As further security for the payment of the Secured
Indebtedness and performance of the obligations contained herein, the Mortgagor
hereby transfers, assigns, warrants and conveys to the Mortgagee all
Hydrocarbons, and the proceeds and products obtained or processed from (such
proceeds and products being in this Article V called “Proceeds”), produced and
to be produced from, or which accrue by pooling, unitization or otherwise to,
the Mortgaged Property, in order to provide a source of future payment of the
Loan Obligations and the other Secured Indebtedness. All parties producing,
purchasing or receiving any such Hydrocarbons, or having such, or Proceeds
therefrom, in their possession for which they or others are accountable to the
Mortgagee by virtue of the provisions of this Article V, are authorized and
directed to treat and regard the Mortgagee as the assignee and transferee of the
Mortgagor and entitled in the Mortgagor’s place and stead to receive such
Hydrocarbons and all Proceeds therefrom; and such parties and each of them shall
be fully protected in so treating and regarding the Mortgagee, and shall be
under no obligation to see to the application by the Mortgagee of any such
proceeds or payments received by the Mortgagee.

 

5.2.      Payments. This Article V constitutes a present assignment effective as
of the Effective Date, but in the event that the Mortgagee should elect not to
exercise immediately its right to receive Hydrocarbons or Proceeds, then the
purchasers or other persons obligated to make such payment may continue to make
payment to Mortgagor until such time as written demand has been made upon them
by the Mortgagee that payment be made directly to the Mortgagee. Such failure to
notify shall not in any way waive the right of the Mortgagee to receive any
payments not theretofore paid out to the Mortgagor before the giving of written
notice. In the event payments are made directly to the Mortgagee, and then, at
the request of the Mortgagee, payments are for a period or periods of time paid
to the Mortgagor, the Mortgagee shall nevertheless have the continuing right,
effective upon written notice, to require that future payments be again made to
the Mortgagee. The Mortgagor and the Mortgagee agree, and it is the intention of
the Mortgagor and the Mortgagee, that in no event will any reduction in the Loan
Obligations or the other Secured Indebtedness be measured by the fair market
value of the Hydrocarbons, other minerals, proceeds, or other rents, profits, or
income assigned to the Mortgagee under this instrument.

 

 11 

 

 

5.3.      No Restriction on the Rights. Nothing herein contained shall detract
from or limit the absolute obligation of the Mortgagor to make payment of the
Secured Indebtedness regardless of whether the Hydrocarbons and Proceeds
assigned by this Article V are sufficient to pay the same, and the rights under
this Article V shall be in addition to all other security now or hereafter
existing to secure the payment of the Secured Indebtedness.

 

5.4.      Use of Hydrocarbon Proceeds. The Mortgagee or any receiver appointed
in judicial proceedings for the enforcement of this Mortgage shall have the
right to receive all of the Hydrocarbons herein assigned and the Proceeds
therefrom and may, in the sole discretion of the Mortgagee, apply all of such
Proceeds as follows or in such other order of priority as the Mortgagee may
determine:

 

First: To the payment and satisfaction of all costs and expenses incurred in
connection with the collection of such Proceeds;

 

Second: To the payment and satisfaction of the Loan Obligations;

 

Third: To the payment and satisfaction of any other or additional amounts owed
to IBTX; and

 

Fourth: Any surplus thereafter remaining shall be paid to the Mortgagor or the
Mortgagor’s successors or assigns, as their interests may appear of record, or
as otherwise required by Law.

 

Upon any sale of the Mortgaged Property or any part thereof pursuant to
Article VIII, the Hydrocarbons thereafter produced from the Mortgaged Property
so sold, and the Proceeds therefrom, shall be included in such sale and shall
pass to the purchaser free and clear of the assignment contained in this
Article V.

 

 12 

 

 

5.5.      Mortgagee as Agent and Attorney-in-Fact. The Mortgagor agrees to
execute and deliver any and all transfer orders, division orders and other
instruments that may be requested by the Mortgagee or that may be required by
any purchaser of any Hydrocarbons for the purpose of effectuating payment of the
Proceeds to the Mortgagee as required by this Article V. If under any existing
sales agreements, other than division orders or transfer orders, any Proceeds
are required to be paid by the purchaser to the Mortgagor so that under such
existing agreements payment cannot be made of such Proceeds to the Mortgagee,
the Mortgagor’s interest in all Proceeds under such sales agreements and in all
other Proceeds which for any reason may be paid to the Mortgagor shall, when
received by the Mortgagor, constitute trust funds in the Mortgagor’s hands and
shall be immediately paid over to the Mortgagee. The Mortgagor hereby
irrevocably designates and appoints the Mortgagee as the Mortgagor’s true and
lawful agent and attorney-in-fact (with full power of substitution, either
generally or for such limited periods or purposes as the Mortgagee may from time
to time prescribe), with full power and authority, for and on behalf and in the
name of the Mortgagor, to execute, acknowledge and deliver all such division
orders, transfer orders, certificates and other documents of every nature, with
such covenants, warranties, indemnities and other provisions as may from time to
time, in the opinion of the Mortgagee, be necessary or proper to effectuate the
intent and purpose of the assignment contained in Section 5.1 hereof. The
Mortgagor shall be bound thereby as fully and effectively as if the Mortgagor
had personally executed, acknowledged and delivered any such division order,
transfer order, certificate and other documents. The powers and authorities
herein conferred on the Mortgagee may be exercised by the Mortgagee through any
Person who, at the time of the execution of a particular instrument, is an
officer of the Mortgagee. The power of attorney conferred by this Section 5.5 is
granted for a valuable consideration and hence is coupled with an interest and
is irrevocable so long as the Secured Indebtedness, or any part thereof, shall
remain unpaid. All Persons dealing with the Mortgagee, or any officer thereof
above designated, or any substitute, shall be fully protected in treating the
powers and authorities conferred by this Section 5.5 as continuing in full force
and effect until advised in writing by the Mortgagee that all the Secured
Indebtedness is fully and finally paid.

 

5.6.      Indemnity. The Mortgagor agrees to indemnify the Mortgagee on a
current basis against all claims, actions, liabilities, judgments, costs,
attorneys’ fees or other charges of whatsoever kind or nature (collectively, in
this Section, “claims”), INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING IN
THIS SECTION ARISING FROM THE SOLE, COMPARATIVE, CONCURRENT OR CONTRIBUTORY
NEGLIGENCE OF THE MORTGAGEE, but not any loss or claims caused by or arising
from the gross negligence or willful misconduct of the Person seeking protection
under this indemnity, as a consequence of the assertion, either before or after
the payment in full of the Secured Indebtedness, that the Mortgagee received
Hydrocarbons herein assigned or the proceeds thereof claimed by third persons,
and the Mortgagee shall have the right to defend against any such claims,
employing attorneys therefor, and unless furnished with reasonable indemnity,
the Mortgagee shall have the right to pay or compromise and adjust all such
claims against it. The Mortgagor will indemnify and pay to the Mortgagee any and
all such amounts as may be paid in respect thereof or as may be successfully
adjudged against the Mortgagee. The obligations of the Mortgagor as hereinabove
set forth in this Section 5.6 shall survive the release of this instrument and
the payment of the Secured Indebtedness and the cancellation of the Loan
Obligations.

 

 13 

 

 

5.7.      Payment of Proceeds. In the event that, for its convenience the
Mortgagee should elect with respect to the Mortgaged Property or any portions
thereof not to exercise immediately its right to receive Proceeds, then the
purchasers or other Persons obligated to make such payment shall continue to
make payment to the Mortgagor until such time as written demand has been made
upon them by the Mortgagee that payment be made directly to the Mortgagee. Such
failure to notify such purchasers or other Persons shall not in any way waive,
remit or release the right of the Mortgagee to receive any payments not
theretofore paid over to the Mortgagor before the giving of written notice. In
this regard, in the event payments are made direct to the Mortgagee, and then,
at the request of the Mortgagee payments are, for a period or period of time,
paid to the Mortgagor, the Mortgagee shall nevertheless have the right,
effective upon written notice, to require future payments be again made to it.

 

ARTICLE VI
ADDITIONS TO MORTGAGED PROPERTY; SUBROGATION

 

6.1.      Additions to Mortgaged Property. It is understood and agreed that the
Mortgagor may periodically subject additional properties to the lien and
security interest of this Mortgage. In the event that additional properties are
to be subjected to the lien and security interest hereof, the parties hereto
agree to execute a supplemental mortgage, satisfactory in form and substance to
the Mortgagee, together with any security agreement, financing statement or
other security instrument required by the Mortgagee, all in form and substance
satisfactory to the Mortgagee and in a sufficient number of executed (and, where
necessary or appropriate, acknowledged) counterparts for recording purposes.
Upon execution of such supplemental mortgage, all additional properties thereby
subjected to the lien and security interest of this Mortgage shall become part
of the Mortgaged Property for all purposes.

 

6.2.      Subrogation. To the extent that the proceeds of any Secured
Indebtedness was or is used to pay any indebtedness or obligations secured by
any lien, security interest, charge or prior encumbrance against the Mortgaged
Properties or such proceeds have been or will be advanced by the Mortgagee to
the Mortgagor or to any other Person, entity, taxing authority or governmental
body, then it is the intention of the parties that the Mortgagee be subrogated
to any and all of such liens, security interests, charges or prior encumbrances,
irrespective of whether such liens, security interests, charges or prior
encumbrances are released (unless such release is executed by the Mortgagee).

 

ARTICLE VII
EVENTS OF DEFAULT

 

7.1.      Events of Default. An “Event of Default” is the occurrence of any one
or more of the following which has not been waived:

 

7.1.1.   Any Event of Default (as defined in the Credit Agreement) or Triggering
Event shall have occurred and the cure period, if any, with respect thereto
shall have elapsed; or

 

 14 

 

 

7.1.2.  The failure of any principal on the Notes to be paid when due or at the
maturity thereof, whether stated or by acceleration.

 

ARTICLE VIII
ENFORCEMENT OF THE SECURITY

 

8.1.      General Remedies. If an Event of Default exists which has not been
waived by the Mortgagee, the Mortgagee may, at its sole option and discretion,
subject to any mandatory requirements or limitations of Law then in force and
applicable thereto:

 

8.1.1.      Exercise all of the rights, remedies, powers and privileges of the
Mortgagor with respect to the Mortgaged Property or any part thereof, give or
withhold all consents required therein which the Mortgagor would otherwise be
entitled to give or withhold, and perform or attempt to perform any covenants in
this Mortgage which the Mortgagor is obligated to perform; provided that, no
payment or performance by the Mortgagee shall constitute a waiver of any Event
of Default, and the Mortgagee shall be subrogated to all rights and liens
securing the payment of any debt, claim, tax, or assessment for the payment of
which the Mortgagee may make an advance or pay;

 

8.1.2.       Appoint as a matter of right, or seek the appointment of, a
receiver or receivers to serve without bond for all or any part of the Mortgaged
Property, whether such receivership be incident to a proposed sale thereof or
otherwise, and the Mortgagor does hereby consent to the appointment of such
receiver or receivers to serve without bond and does hereby agree not to oppose
any application therefor by the Mortgagee and does hereby agree that there shall
be no necessity of showing fraud, insolvency or mismanagement by the Mortgagor
for the appointment of a receiver or receivers of the Mortgaged Properties, and
such receiver may be appointed by any court of competent jurisdiction upon ex
parte application, and without notice, notice being expressly waived, and any
such receiver shall have all powers conferred by the court appointing such
receiver, which powers shall, to the extent not prohibited by applicable Law
include, without limitation, the right to enter upon and take immediate
possession of the Mortgaged Property or any part thereof, to exclude the
Mortgagor therefrom, to hold, use, operate, manage and control such Mortgaged
Property, to make all such repairs, replacements, alterations, additions and
improvements to the same as such receiver or the Mortgagee may deem proper or
expedient, to lease, sell or otherwise transfer the Mortgaged Property or any
portion thereof as such receiver or the Mortgagee may deem proper or expedient,
to sell all of the severed and extracted Hydrocarbons included in the same
subject to the provisions of Article V hereof, and to demand and collect all of
the other earnings, rents, issues, profits, proceeds and other sums due or to
become due with respect to such Mortgaged Property;

 

8.1.3.       Execute and deliver to such Person or Persons as may be designated
by the Mortgagee appropriate powers of attorney to act for and on behalf of the
Mortgagor in all transactions with any federal, state or local agency relating
to any of the Mortgaged Property; and

 

 15 

 

 

8.1.4.       Exercise any and all other rights or remedies granted to the
Mortgagee pursuant to the provisions of any of the Loan Papers or by Law;

 

provided, that the Mortgagee shall have no obligation to do or refrain from
doing any of the acts, or to make or refrain from making any payment, referred
to in this Section 8.1. Any receiver or receivers of the Mortgaged Property, or
any portion thereof, shall serve without bond.

 

8.2.     Judicial Proceedings; Receiver. This Mortgage shall be effective as a
mortgage and may be foreclosed as to any of the Property covered hereby in any
manner permitted by the Laws of any state in which any part of the affected
Mortgaged Property is situated, and any foreclosure suit may be brought, to the
extent permitted by Law, by the Mortgagee. If an Event of Default exists which
has not been waived by the Mortgagee, the Mortgagee may proceed, where permitted
by Law, by a suit or suits in equity or at Law, whether for a foreclosure
hereunder, or for the sale of the Mortgaged Property, or for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or without any showing of fraud,
insolvency or mismanagement by the Mortgagor, for the appointment of a receiver
or receivers of the Mortgaged Property and of the income, rents issues,
products, profits and proceeds thereof (any such receiver or receivers to serve
without bond) pending any foreclosure hereunder or the sale of the Mortgaged
Property, or for the enforcement of any other appropriate legal or equitable
remedy. The appointment of a receiver shall in no manner affect the rights of
the Mortgagee under Article V hereof. Any sale of the Mortgaged Property under
this Article VIII shall take place at such place or places and otherwise in such
manner and upon such notice and terms as may be required by Law; or, in the
absence of any such requirements, as the Mortgagee may deem appropriate. The
Mortgagor expressly agrees that the Mortgagee, sheriff or other official
conducting the sale may offer the Mortgagee as a whole or in such parcels or
lots as the Mortgagee elects, regardless of the manner in which the Mortgaged
Property may be described. The Mortgagor agrees that each of the oil and gas
leases, wells, spacing and other units and the undivided interests thereof
described in Exhibit A are encumbered by this Mortgage as separate and distinct
parcels and lots, and the Mortgagee, sheriff or other official conducting the
sale may, subject to mandatory provisions of applicable Law, have such Property
sold at one or more sales, as an entirety or in parcels. Any sale of the
Mortgaged Property conducted under this Article VIII may be postponed from time
to time as provided by applicable Law; or, in the absence of any such
provisions, the Mortgagor, sheriff or other official conducting the sale may
postpone the sale of the Mortgaged Property or any part thereof by public
announcement at the time and place of such sale, and from time to time
thereafter may further postpone such sale by public announcement made at the
time of sale fixed by the preceding postponement. Sales may be made from time to
time until all Mortgaged Property is sold or the Secured Indebtedness is paid in
full.

 

8.3.      Certain Aspects of a Sale. The Mortgagee shall have the right to
become the purchaser at any such sale of the Mortgaged Property held by any
court, receiver or public officer, and the Mortgagee shall have the right to
credit upon the amount of the bid made therefor, the amount payable out of the
net proceeds of such sale to it. Recitals contained in any conveyance made to
any purchaser at any sale made hereunder shall conclusively establish the truth
and accuracy of the matters therein stated, including, without limiting the
generality of the foregoing, nonpayment of the unpaid principal sum of, interest
accrued on, and fees payable in respect of, the Secured Indebtedness after the
same have become due and payable, and advertisement and conduct of such sale in
the manner provided herein.

 

 16 

 

 

8.4.      Receipt to Purchaser. Upon any such sale the receipt of the Mortgagee,
or of the officer making such sale under judicial proceedings, shall be
sufficient discharge to the purchaser or purchasers at any sale for his or their
purchase money, and such purchaser or purchasers, or his or their assigns or
personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Mortgagee or of such officer therefor, be
obligated to see to the application of such purchase money, or be in anywise
answerable for any loss, misapplication or nonapplication thereof.

 

8.5.      Effect of Sale. Any such sale or sales of the Mortgaged Property shall
operate to divest all right, title, interest, claim and demand whatsoever either
at Law or in equity, of the Mortgagor of, in, and to the premises and the
property sold, and shall be a perpetual bar, both at Law and in equity, against
the Mortgagor, and the Mortgagor’s successors or assigns, and against any and
all persons claiming or who shall thereafter claim all or any of the property
sold from, through, or under the Mortgagor, or the Mortgagor’s successors or
assigns. Nevertheless, the Mortgagor, if requested by the Mortgagee to do so,
shall join in the execution and delivery of all proper conveyances, assignments
and transfers of the properties so sold.

 

8.6.      Application of Proceeds. The proceeds of any such sale of the
Mortgaged Property, or any part thereof, shall be applied as follows (as
appropriately modified to comply with any mandatory provisions of Law):

 

First: To the payment of all expenses incurred by the Mortgagee in the
performance of its duties including, without limiting the generality of the
foregoing, all expenses of any entry, or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and, as well, court costs,
compensation of agents and employees and legal fees;

 

Second: To the payment and satisfaction of the Loan Obligations;

 

Third: To the payment and satisfaction of any other or additional amounts owed
to IBTX; and

 

Fourth: Any surplus thereafter remaining shall be paid to the Mortgagor or the
Mortgagor’s successors or assigns, as their interests shall appear of record, or
as otherwise required by Law.

 

 17 

 

 

8.7.      Mortgagor’s Waiver of Appraisement, Marshaling, etc. Rights. The
Mortgagor agrees, to the full extent that the Mortgagor may lawfully so agree,
that the Mortgagor will not at any time insist upon or plead or in any manner
whatever claim the benefit of any appraisement, valuation, stay, extension or
redemption Law now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Mortgage or the absolute sale of the
Mortgaged Property or the possession thereof by any purchaser at any sale made
pursuant to any provision hereof, or pursuant to the decree of any court of
competent jurisdiction; but the Mortgagor, for the Mortgagor and all who may
claim through or under the Mortgagor, so far as the Mortgagor or those claiming
through or under the Mortgagor now or hereafter lawfully may, hereby waives the
benefit of all such Laws. The Mortgagor, for the Mortgagor and all who may claim
through or under the Mortgagor, waives, to the extent that the Mortgagor may
lawfully do so, any and all right to have the Mortgaged Property marshaled upon
any foreclosure of the lien hereof, or sold in inverse order of alienation, and
agrees that the Mortgagee or any court having jurisdiction to foreclose such
lien may sell the Mortgaged Property as an entirety. If any Law in this Section
8.7 referred to and now in force, of which the Mortgagor or the Mortgagor’s
successor or successors might take advantage despite the provisions hereof,
shall hereafter be repealed or cease to be in force, such Law shall not
thereafter be deemed to constitute any part of the contract herein contained or
to preclude the operation or application of the provisions of this Section 8.7.

 

8.8.     Power of Attorney to Mortgagee. Mortgagor does hereby designate
Mortgagee as the agent of Mortgagor to act in the name, place, and stead of
Mortgagor in the exercise of each and every remedy set forth herein and in
conducting any and all operations and taking any and all action reasonably
necessary to do so, recognizing such agency in favor of Mortgagee to be coupled
with the interests of Mortgagee under this Mortgage and, thus, irrevocable so
long as this Mortgage is in force and effect.

 

8.9.      Costs and Expenses. All costs, expenses (including attorneys’ fees),
and payments incurred or made by the Mortgagee in protecting and enforcing its
rights hereunder, shall constitute a demand obligation owing by the Mortgagor to
the party incurring such or making costs, expenses, or payments and shall bear
interest at the Default Rate or the rate per annum equal to the maximum rate of
interest permitted by applicable Law, whichever is less, all of which shall
constitute a portion of the Secured Indebtedness.

 

8.10.    Operation of the Mortgaged Property by the Mortgagee. If an Event of
Default exists which has not been waived by the Mortgagee, and in addition to
all other rights herein conferred on the Mortgagee, the Mortgagee (or any Person
designated by the Mortgagee) shall have the right and power, but shall not be
obligated, to enter upon and take possession of any of the Mortgaged Property
without the necessity of posting bond, and to exclude the Mortgagor, and the
Mortgagor’s agents or servants, wholly therefrom, and to hold, use, administer,
manage and operate the same to the extent that the Mortgagor shall be at the
time entitled to do any of such things and in the Mortgagor’s place and stead.
The Mortgagee (or any Person designated by the Mortgagee) may operate the same
without any liability or duty to the Mortgagor in connection with such
operations, except to use ordinary care in the operation of such Mortgaged
Property, and the Mortgagee or any Person designated by the Mortgagee, shall
have the right to collect and receive all Hydrocarbons produced and sold from
the Mortgaged Property, to make repairs, purchase machinery and equipment,
conduct work-over operations, drill additional wells and to exercise every
power, right and privilege of the Mortgagor with respect to the Mortgaged
Property. When and if the expenses of such operation and development (including
costs of unsuccessful work-over operations or additional wells) have been paid
and the Secured Indebtedness paid, such Mortgaged Property shall, if there has
been no sale or foreclosure thereof, be returned to the Mortgagor.

 

 18 

 

 

8.11.    No Additional Duties Created. Notwithstanding any provision of this
Article VIII or any other provision of this Mortgage, with respect to that
portion of the Mortgaged Property located in any jurisdiction, the Mortgagee
shall be entitled to enforce the rights and remedies described herein with
respect to such portion of the Mortgaged Property in such jurisdiction in
accordance with the Laws in effect in such jurisdiction at the time such
enforcement action is taken, and the Mortgagor hereby waives its right to
require the Mortgagee to comply with any contrary terms and provisions of this
Mortgage in such circumstance, it being the intention of the Mortgagor and
Mortgagee that the waivers of Mortgagor herein and the powers granted to the
Mortgagee herein are for the sole benefit of the Mortgagee and are neither
intended to limit the rights and powers of the Mortgagee, nor intended to
establish a standard or duty of performance by the Mortgagee, in excess of or in
addition to that required by the Laws of such jurisdiction as in effect at the
time the particular right or remedy is sought to be enforced.

 

8.12.    Federal Transfers. Upon a sale conducted pursuant to this Article VIII
of all or any portion of the Mortgaged Property consisting of interests (the
“Federal Interests”) in leases, easements, rights-of-way, agreements or other
documents and instruments covering, affecting or otherwise relating to federal
lands (including, without limitation, leases, easements and rights-of-way issued
by the Bureau of Land Management); the Mortgagor agrees to take all action and
execute all instruments reasonably necessary or advisable to transfer the
Federal Interests to the purchaser at such sale, including, without limitation,
to execute, acknowledge and deliver assignments of the Federal Interests on
officially approved forms in sufficient counterparts to satisfy applicable
statutory and regulatory requirements, to seek and request approval thereof and
to take all other action necessary or advisable in connection therewith. The
Mortgagor hereby irrevocably appoints the Mortgagee as the Mortgagor’s
attorney-in-fact and proxy, with full power and authority in the place and stead
of the Mortgagor, in the name of the Mortgagor or otherwise, to take, following
the occurrence of an Event of Default that has not been waived, any such action
and to execute any such instruments on behalf of the Mortgagor that the
Mortgagee may deem reasonably necessary or advisable to so transfer the Federal
Interests, including the power and authority to execute, acknowledge and deliver
such assignments, to seek and request approval thereof and to take all other
action deemed necessary or advisable by the Mortgagee in connection therewith;
and the Mortgagor hereby adopts, ratifies and confirms all such actions and
instruments. Such power of attorney and proxy are coupled with an interest,
shall survive the dissolution, termination, reorganization or other incapacity
of the Mortgagor and shall be irrevocable until this Mortgage is released
pursuant to Section 9.3 hereof. No action taken by the Mortgagee shall
constitute acknowledgment of, or assumption of liabilities relating to, the
Federal Interests, and neither the Mortgagor nor any other party may claim that
Mortgagee is bound, directly or indirectly, by any such action.

 

 19 

 

 

8.13.   Waiver of Deficiency Statute.

 

(a)       In the event an interest in any of the Mortgaged Property is
foreclosed upon pursuant to a judicial or non-judicial foreclosure sale, the
Mortgagor agrees as follows: notwithstanding the provisions of Sections 51.003,
51.004, and 51.005 of the Property Code (as in effect in the state of Texas and
herein so called and as the same may be amended from time to time), and to the
extent permitted by law, the Mortgagor agrees that the Mortgagee shall be
entitled to seek a deficiency judgment from the Mortgagor and any/or other party
obligated on the Secured Indebtedness equal to the difference between the amount
owing on the Secured Indebtedness and the amount for which the Mortgaged
Property was sold pursuant to judicial or non-judicial foreclosure sale. The
Mortgagor expressly recognizes that this Section 8.13(a) constitutes a waiver of
the above-cited provisions of the Property Code which would otherwise permit the
Mortgagor and other persons against whom recovery of deficiencies is sought or
any Guarantor independently (even absent the initiation of deficiency
proceedings against them) to present competent evidence of the fair market value
of the Mortgaged Property as of the date of the foreclosure sale and offset
against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value. The Mortgagor further
recognizes and agrees that this waiver creates an irrebuttable presumption that
the foreclosure sale price is equal to the fair market value of the Mortgaged
Property for purposes of calculating deficiencies owed by the Mortgagor and/or
others against whom recovery of a deficiency is sought.

 

(b)       Alternatively, in the event the waiver provided for in clause (a)
above is determined by a court of competent jurisdiction to be unenforceable,
the following shall be the basis for the finder of fact’s determination of the
fair market value of the Mortgaged Property as of the date of the foreclosure
sale in proceedings governed by Sections 51.003, 51.004 and 51.005 of the
Property Code (as amended from time to time): (i) the Mortgaged Property shall
be valued in an “as is” condition as of the date of the foreclosure sale,
without any assumption or expectation that the Mortgaged Property will be
repaired or improved in any manner (including, without limitation, the
re-working of existing wells or the drilling of any new wells) before a resale
of the Mortgaged Property after foreclosure; (ii) the valuation shall be based
upon an assumption that the foreclosure purchaser desires a resale of the
Mortgaged Property for cash promptly (but not later than 12 months) following
the foreclosure sale; (iii) all reasonable closing costs customarily borne by
the seller in oil and gas transactions should be deducted from the gross fair
market value of the Mortgaged Property, including, without limitation, brokerage
commissions, title opinions, engineering evaluations of the Mortgaged Property,
tax prorations, attorneys’ fees, and marketing costs; (iv) the gross fair market
value of the Mortgaged Property shall be further discounted to account for any
estimated holding costs associated with maintaining the Mortgaged Property
pending sale, including, without limitation, utilities expenses, management
fees, taxes and assessments (to the extent not accounted for in (iii) above),
and other maintenance, operational and ownership expenses; and (v) any expert
opinion testimony given or considered in connection with a determination of the
fair market value of the Mortgaged Property must be given by persons having at
least five (5) years’ experience in appraising property similar to the Mortgaged
Property and who have conducted and prepared a complete written engineering
appraisal of the Mortgaged Property taking into consideration the factors set
forth above.

 

 20 

 

 

8.14.    Limitation on Rights and Waivers. All rights, powers and remedies
herein conferred shall be exercisable by the Mortgagee only to the extent not
prohibited by applicable Law; and all waivers and relinquishments of rights and
similar matters shall only be effective to the extent such waivers or
relinquishments are not prohibited by applicable Law.

 

ARTICLE IX
MISCELLANEOUS

 

9.1.      Advances by the Mortgagee. Each and every covenant herein contained
shall be performed and kept by the Mortgagor solely at the Mortgagor’s expense.
If the Mortgagor shall fail to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, the Mortgagee or any
receiver appointed hereunder, may, but shall not be obligated to, make advances
to perform the same in the Mortgagor’s behalf, and the Mortgagor hereby agrees
to repay such sums upon demand plus interest at a rate per annum equal to the
maximum rate of interest permitted by applicable Law. No such advance shall be
deemed to relieve the Mortgagor from any Event of Default hereunder.

 

9.2.      Defense of Claims. The Mortgagor will notify the Mortgagee, in
writing, promptly of the commencement of any legal proceedings affecting or
which could adversely affect the lien and security interest hereof or the status
of or title to the Mortgaged Property, or any part thereof, and will take such
action, employing attorneys agreeable to the Mortgagee, as may be necessary to
preserve the Mortgagor’s and the Mortgagee’s rights affected thereby; and should
the Mortgagor fail or refuse to take any such action, the Mortgagee may take
such action on behalf and in the name of the Mortgagor and at the Mortgagor’s
expense. Moreover, the Mortgagee may take such independent action in connection
therewith as it may in its discretion deem proper without any liability or duty
to the Mortgagor except to use ordinary care, the Mortgagor hereby agreeing that
all sums advanced or all expenses incurred in such actions plus interest at the
maximum rate of interest permitted by applicable Law, will, on demand, be
reimbursed to the Mortgagee or any receiver appointed hereunder.

 

9.3.      Defeasance. If the Secured Indebtedness shall be paid and discharged
in full, the Mortgagee has no further obligation to advance amounts to or for
the benefit of the Mortgagor and the Mortgagee has no commitment to permit or
intention to allow the creation of additional Secured Indebtedness, the
Mortgagee will, upon request of the Mortgagor and at the Mortgagor’s expense,
execute and deliver to the Mortgagor all releases and other instruments
reasonably requested by the Mortgagor for the purpose of releasing and
discharging the lien and security interest created hereunder. Otherwise this
Mortgage shall remain and continue in full force and effect. The Mortgagor shall
pay all legal fees and other fees, costs and expenses incurred by the Mortgagee
for preparing and reviewing instruments of termination and release and the
execution and delivery thereof and the Mortgagee may require payment of the same
prior to delivery of such instruments. The release of this Mortgage and the
termination of the liens and security interests created by this Mortgage shall
not terminate or otherwise affect the Mortgagee’s right or ability to exercise
any right, power or remedy relating to any claim for breach of warranty or
representation, for failure to perform any covenant or other agreement, under
any indemnity or for fraud, deceit or other misrepresentation or omission.

 

 21 

 

 

9.4.      Other Security. The Mortgagee may receive or may hold security from
Persons other than the Mortgagor for the Secured Indebtedness and may release or
modify the same without notice to or consent of the Mortgagor. The Mortgagee may
resort first to such other security or any part thereof or first to the security
herein given or any part thereof, or from time to time to either or both, even
to the partial or complete abandonment of either security, and such action shall
not be a waiver of any rights conferred by this Mortgage, which shall continue
as a first lien and security interest upon the Mortgaged Property not expressly
released until all Secured Indebtedness secured hereby is fully paid and the
Mortgagee has no further commitment to advance amounts or extend credit to or
for the benefit of the Mortgagor or any other payor of Secured Indebtedness.

 

9.5.      Instrument an Assignment, Etc. This Mortgage shall be deemed to be and
may be enforced from time to time as an assignment, chattel mortgage, contract,
deed of trust, financing statement, real estate mortgage, pledge, or security
agreement, and from time to time as any one or more thereof.

 

9.6.      Limitation on Interest. No provision of this Mortgage or of the other
Loan Papers shall require the payment or permit the collection of interest, or
be construed to create a contract regarding the same, in excess of the maximum
rate permitted by Law or which is otherwise contrary to Law. If any excess of
interest in such respect is herein or in the other Loan Papers provided for, or
shall be adjudicated to be so provided for herein or in the other Loan Papers,
such amount which would be deemed excessive interest shall be deemed a partial
prepayment of the principal of the Secured Indebtedness and treated hereunder as
such; and, if the entire principal amount of the Secured Indebtedness owed is
paid in full, any remaining excess shall be repaid to the payors on the
applicable Secured Indebtedness. In determining whether the interest paid or
payable, under any specific contingency, exceeds the Highest Lawful Rate in
effect from day to day, the Mortgagor and the holders of the Secured
Indebtedness shall, to the maximum extent permitted under applicable Law, (i)
characterize any nonprincipal payment as an expense, fee, or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the Secured Indebtedness so that the
interest rate is uniform throughout the entire term of the Secured Indebtedness;
provided that, if the interest received by the holders of the Secured
Indebtedness for the actual period of existence thereof exceeds the Highest
Lawful Rate in effect from day to day, the holders of the Secured Indebtedness
shall apply or refund to the payors on the applicable Secured Indebtedness the
amount of such excess as provided in this Section, and, in such event, the
holders of the Secured Indebtedness shall not be subject to any penalties
provided by any Laws for contracting for, charging, taking, reserving, or
receiving interest in excess of the Highest Lawful Rate in effect from day to
day.

 

 22 

 

 

9.7.     Severability. If any provision of this Mortgage or in any of the other
Loan Papers is invalid or unenforceable in any jurisdiction, the other
provisions hereof or of any of the other Loan Papers shall remain in full force
and effect in such jurisdiction, and such other provisions shall be liberally
construed in favor of the Mortgagee in order to effectuate the provisions
hereof, and the invalidity of any provision hereof in any jurisdiction shall not
affect the validity or enforceability of any such provision in any other
jurisdiction. The parties hereby agree that to the extent any provision hereof
is invalid or unenforceable in any jurisdiction, that this document will be
deemed to contain a substitute provision, as similar as possible in intent and
application to the invalid or unenforceable provision, that meets any statutory
requirements in such jurisdiction required for the provision to be given effect.
Any reference herein contained to statute or Law of a state in which no part of
the Mortgaged Property is situated shall be deemed inapplicable to, and not used
in, the interpretation hereof.

 

9.8.      Rights Cumulative. Each and every right, power and remedy herein given
to the Mortgagee shall be cumulative and not exclusive; and each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and so often and in such order as may be
deemed expedient by the Mortgagee and the exercise, or the beginning of the
exercise, of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the same time or thereafter, any other right, power or
remedy. No delay or omission by the Mortgagee in the exercise of any right,
power or remedy shall impair any such right, power or remedy or operate as a
waiver thereof or of any other right, power or remedy then or thereafter
existing.

 

9.9.      Waiver of Covenants by Mortgagee. Any and all covenants in this
Mortgage may from time to time by instrument in writing signed by the Mortgagee
be waived to such extent and in such manner as the Mortgagee may desire, but no
such waiver shall ever affect or impair the Mortgagee’s rights and remedies or
liens and security interests hereunder, except to the extent specifically stated
in such written instrument.

 

9.10.    Successors and Assigns.

 

9.10.1.     This instrument is binding upon the Mortgagor, and the Mortgagor’s
heirs, successors and assigns, and shall inure to the benefit of the Mortgagee,
and their respective successors and assigns, and the provisions hereof shall
likewise be covenants running with the Lands.

 

9.10.2.     The parties hereto agree that the Notes may be transferred without
the necessity for a notarial act of transfer thereof, and that any such transfer
shall carry with it into the hands of any future holder or holders of the Notes
full and entire subrogation of title in and to the Notes and to any and all
rights and privileges under this instrument herein granted to the Mortgagee, as
holder of the Notes. This Mortgage is for the benefit of the Mortgagee and for
such other Person or Persons as may from time to time become or be the holders
of any of the Secured Indebtedness, and this Mortgage shall be transferable and
negotiable, with the same force and effect and to the same extent as the Secured
Indebtedness may be transferable.

 

 23 

 

 

9.11.    Article and Section Headings. The article and section headings in this
instrument are inserted for convenience and shall not be considered a part of
this Mortgage or used in its interpretation.

 

9.12.    Counterpart. This Mortgage may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation in any
particular county or parish, counterpart portions of Exhibit A which describe
properties situated in parishes or counties other than the county or parish in
which such counterpart is to be recorded may be omitted. Exhibit A might not be
paginated and any pagination might not be consecutive. Exhibit A may also
contain language indicating that it is attached to a document other than this
Mortgage or that a particular page is the end of Exhibit A, when neither is
applicable. Such language shall be ignored for the purposes of interpreting this
Mortgage.

 

9.13.    Special Filing as Financing Statement.

 

9.13.1.    This Mortgage shall likewise be a Security Agreement and a Financing
Statement and Mortgagor, as debtor (the “Debtor”), hereby grants to the
Mortgagee, its successors and assigns, as secured party (hereinafter, the
“Secured Party”), a security interest in all personal property, fixtures,
accounts, equipment, inventory, contract rights and general intangibles
described or referred to in Article II hereof and all proceeds and products from
the sale, lease or other disposition of the Mortgaged Property or any part
thereof. The addresses shown in this Article hereof are the addresses of the
Debtor and Secured Party and information concerning the security interest may be
obtained from the Secured Party at its address. Without in any manner limiting
the generality of any of the foregoing provisions hereof: (a) some portion of
the goods described or to which reference is made herein are or are to become
fixtures on the Lands described or to which reference is made herein; (b) the
minerals and the like (including oil and gas) included in the Mortgaged Property
and the accounts resulting from the sale thereof will be financed at the
wellhead(s) or minehead(s) of the well(s) or mine(s) located on the Lands
described or to which reference is made herein; and (c) this Mortgage is to be
filed of record, among other places, in the real estate records of each county
in which the Lands, or any part thereof, are situated, as a financing statement,
but the failure to do so will not otherwise affect the validity or
enforceability of this instrument.

 

9.13.2.    The charter/file/organizational I.D. number of the Mortgagor is as
set forth on the cover page hereof.

 

9.13.3.    The Mortgagee is authorized to complete and file financing statements
covering the security interests granted in this Mortgage. Any such financing
statements may identify the property or collateral subject thereto as “all
assets,” “all property” or words of similar import.

 

 24 

 

 

9.14.    Notices. Whenever this Mortgage requires or permits any consent,
approval, notice, request, or demand from one party to another, the consent,
approval, notice, or demand must be in writing to be effective and shall be
personally delivered or sent to the party to be notified at the address or
facsimile number stated below (or such other address as may have been designated
by written notice by the party pursuant to this Section 9.14):

 

MORTGAGOR-DEBTOR MORTGAGEE-SECURED PARTY     Lilis Energy, Inc. Independent Bank
216 16th Street, Suite #1350 2100 McKinney Avenue, Suite 1200 Denver,
Colorado  80202 Dallas, Texas 75201 Attn: Kevin Nanke Attn:  Energy Lending

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (the receipt thereof shall
be deemed to have been acknowledged upon the sending Person’s receipt of its
facsimile machine’s confirmation of successful transmission; provided that if
the day on which such facsimile is received is not a Business Day or is after
4:00 p.m. on a Business Day, then the receipt of such facsimile shall be deemed
to have been acknowledged on the next following Business Day), (ii) if given by
mail, three Business Days after such communication is deposited in the mail with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section.

 

9.15.    No Waiver by Mortgagee. No course of dealing on the part of Mortgagee,
its officers or employees, nor any failure or delay by Mortgagee with respect to
exercising any of its rights or remedies hereunder shall operate as a waiver
thereof nor shall the exercise or partial exercise of any such right or remedy
preclude the subsequent exercise thereof or the exercise of any other right or
remedy.

 

9.16.    Governing Agreement. This Mortgage is made pursuant and subject to the
terms and provisions of the Credit Agreement. In the event of a direct conflict
between the terms and provisions of this Mortgage and those of the Credit
Agreement, the terms and provisions of the Credit Agreement shall govern and
control, except that if the two documents contain different formal definitions
for the same term or terms, the formal definition of such term or terms herein
shall be applicable in construing this Mortgage. The inclusion in this Mortgage
of provisions not addressed in the Credit Agreement shall not be deemed a
conflict, and all such additional provisions contained herein shall be given
full force and effect. The indemnification and releases contained herein are in
addition to any indemnification or releases contained in the Credit Agreement.

 

9.17.    Drafting of Mortgage. Mortgagor declares that it has contributed to the
drafting of this Mortgage or has had the opportunity to have it reviewed by its
counsel before signing it and agrees that it has been purposefully drawn and
correctly reflects its understanding of the transaction that it contemplates.

 

 25 

 

 

9.18.    Corrections. The Mortgagee may at any time without obtaining the
consent of the Mortgagor and for any purposes which it deems necessary or
appropriate file or refile this Mortgage of record. Additionally, in the event
it is determined that Exhibit A contains any errors or inaccurate or incomplete
descriptions of the Oil and Gas Leases and Lands intended to be covered hereby
or referred to in any Certificates of Ownership Interests, the Mortgagee may,
without obtaining the consent of the Mortgagor, attempt to correct any such
errors or omissions and make accurate and complete any such inaccuracies,
omissions or misdescriptions and, if deemed appropriate, subsequently file or
re-file this Mortgage of record.

 

9.19.    Governing Law. This Mortgage is intended to be performed in the State
of Texas and the substantive Laws of such State and or the United States of
America shall govern the validity, construction, enforcement and interpretation
of this Mortgage, except that to the extent that the Law of a State in which a
portion of Mortgaged Property is located (or which is otherwise applicable to a
portion of the Mortgaged Property) necessarily governs with respect to
procedural and substantive matters relating to the creation, perfection,
priority and enforcement of the liens, security interests and other rights and
remedies of the Mortgagee granted herein, the Law of such State shall apply as
to that portion of the Mortgaged Property located in (or which is otherwise
subject to the Laws of) such State.

 

9.20.    NOTICE: THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 26 

 

 

IN WITNESS WHEREOF, the Mortgagor has executed or caused to be executed this
Mortgage as of the date first set forth above.

 

  MORTGAGOR:       LILIS ENERGY, INC.       By: /s/ Avi Mirman     Avi Mirman  
  Chief Executive Officer

 



Signature Page to Mortgage (CO)
(Brushy Resources, Inc. Credit Facility)



 

 

 

 

ACKNOWLEDGEMENT

 

STATE OF ______________ §   § COUNTY OF _____________ §

 

This instrument was acknowledged before me on July 25, 2016, by Avi Mirman,
Chief Executive Officer of Lilis Energy, Inc., a Nevada corporation, on behalf
of said corporation in such capacity.

 

Before me, _____________________, a Notary Public, on this day personally
appeared Avi Mirman, Chief Executive Officer of Lilis Energy, Inc., a Nevada
corporation,

 

¨known to me

¨proved to me on the oath of ______________________________

¨proved to me through Texas Driver License No. ___________expiring _______

¨proved to me through ___________________________________________

 

to be the person whose name is subscribed to the foregoing instrument and
acknowledged to me that he executed the same for the purposes and consideration
therein expressed.

 

Given under my hand and seal of office this 25th day of July, A.D., 2016.

 

      Notary Public in and for the State of                           

 



Acknowledgement Page to Mortgage (CO)
(Brushy Resources, Inc. Credit Facility)

 



 

 

 

EXHIBIT A
TO MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND FINANCING STATEMENT

 

This Exhibit A sets forth the description of certain property interests covered
by the Mortgage. All of the terms defined in the Mortgage are used in this
Exhibit A with the same meanings given therein.

 

This Exhibit A and the Mortgage cover and include the following:

 

(a)          All right, title and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in and to the oil, gas and mineral
leases described herein and/or lands described in and subject to such oil, gas
and mineral leases (regardless, as to such leases and/or lands, of any surface
acreage and/or depth limitations set forth in any description of any of such
oil, gas and mineral leases), and all right, title and interest, whether now
owned and existing or hereafter acquired or arising, of Mortgagor in and to any
of the oil, gas and minerals in, on or under the lands, if any, described on
this Exhibit, including, without limitation, all contractual rights, fee
interests, leasehold interests, overriding royalty interests, non-participating
royalty interests, mineral interests, production payments, net profits interests
or any other interest measured by or payable out of production of oil, gas or
other minerals from the oil, gas and mineral leases and/or lands described
herein; and

 

(b)          All of the foregoing interests of Mortgagor as such interests may
be enlarged by the discharge of any payments out of production or by the removal
of any charges or encumbrances, together with all interests, whether now owned
and existing or hereafter acquired or arising, of Mortgagor in, to and under or
derived from all renewals and extensions of any oil, gas and mineral leases
described herein, it being specifically intended hereby that any new oil and gas
lease (i) in which an interest is acquired by Mortgagor after the termination or
expiration of any oil and gas lease, the interests of Mortgagor in, to and under
or derived from which are subject to the lien and security interest hereof, and
(ii) that covers all or any part of the property described in and covered by
such terminated or expired leases, shall, to the extent, and only to the extent
such new oil and gas lease may cover such property, be considered a renewal or
extension of such terminated or expired lease; and

 

(c)          All right, title and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to and under or derived from any
operating, farmout and bidding agreements, assignments and subleases, whether or
not described in this Exhibit, to the extent, and only to the extent, that such
agreements, assignments and subleases (i) cover or include any present right,
title and interest of Mortgagor in and to the leases and/or lands described in
this Exhibit, or (ii) cover or include any other undivided interests now or
hereafter held by Mortgagor in, to and under the described leases and/or lands,
including, without limitation, any future operating, farmout and bidding
agreements, assignments, subleases and pooling, unitization and communitization
agreements and the units created thereby (including, without limitation, all
units formed under orders, regulations, rules or other official acts of any
governmental body or agency having jurisdiction) to the extent and only to the
extent that such agreements, assignments, subleases, or units cover or include
the described leases and/or lands; and

 



Exhibit A

 



 

 

 

(d)          All right, title and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to and under or derived from all
presently existing and future advance payment agreements, oil, casinghead gas
and gas sales, exchange and processing contracts and agreements, including,
without limitation, those contracts and agreements that are described on this
Exhibit, to the extent, and only to the extent, those contracts and agreements
cover or include the described leases and/or lands; and

 

(e)          All right, title and interest, whether now owned and existing or
hereafter acquired or arising, of Mortgagor in, to and under or derived from all
existing and future permits, licenses, easements and similar rights and
privileges that relate to or are appurtenant to any of the described leases
and/or lands.

 

Notwithstanding the intention of the Mortgage to cover all of the right, title
and interest of Mortgagor in and to the described leases and/or lands, whether
now owned and existing or hereafter acquired or arising, Mortgagor hereby
specifically warrants and represents that the interests covered by this Exhibit
are not greater than the working interest nor less than the net revenue
interest, overriding royalty interest, net profit interest, production payment
interest, royalty interest or other interest payable out of or measured by
production set forth in connection with each oil and gas well described in this
Exhibit. In the event Mortgagor owns any other or greater interest, such
additional interest shall also be covered by and included in the Mortgage.

 

Any reference herein to wells or units is for warranty of interest,
administrative convenience and identification and is not intended to limit or
restrict the right, title, interest of properties covered by the Mortgage and
all of Mortgagor’s right, title and interest in the Lands, Subject Interests and
Mortgaged Property described herein are and shall be subject to the Mortgage,
regardless of the presence of any Units or Wells not herein referenced.

 

The Leases covered by the Mortgage includes all leases and force pooled
interests now or thereafter owned by Mortgagor included within the counties
referred to in this Exhibit whether or not the schedules of leases included in
this Exhibit list all such leases.

 

No depth limitation exception contained in any description of leases and other
real property interests set forth in this Exhibit shall exclude from the grants
of the Mortgaged Property and collateral contained in the Mortgage any depth
owned by Mortgagor within the geographic area described in this Exhibit for such
leases and other real property interests.

 



Exhibit A

 



 

 

 

The designation “Working Interest” or “W.I.” when used in this Exhibit means an
interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest. The designation “Net
Revenue Interest” or “N.R.I.” means that portion of the production attributable
to the owner of a working interest after deduction for all royalty burdens,
overriding royalty burdens or other burdens on production, except severance,
production, and other similar taxes. The designation “Overriding Royalty
Interest” or “ORRI” means an interest in production which is free of any
obligation for the expense of exploration, development, and production, bearing
only its pro rata share of severance, production, and other similar taxes and,
in instances where the document creating the overriding royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing, or transportation of production of oil, gas, or other minerals
relating to the marketing of such production. The designation “Royalty Interest”
or “RI” means an interest in production which results from an ownership in the
mineral fee estate or royalty estate in the relevant land and which is free of
any obligation for the expense of exploration, development, and production,
bearing only its pro rata share of severance, production, and other similar
taxes and, in instances where the document creating the royalty interest so
provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.

 

The references to book or volume and page herein refer to the recording location
of each respective Mortgaged Property described herein in the county/parish
where the land covered by the Mortgaged Property is located.

 

Except as expressly set forth in Section 4.12 of this Mortgage, this Mortgage
covers all lands, leases and properties of the Mortgagor, whether now owned or
hereafter acquired, located in any county/parish identified elsewhere in this
Exhibit or located in any county/parish wherein this Mortgage has been recorded.

 

[Exhibit A continues on the pages following]

 



Exhibit A

  

 

 

 

WELD COUNTY, COLORADO

 

LESSOR  LESSEE  DATE  RECORDING  DESCRIPTION  WELL Union Pacific Land Resources
Corporation  United State Exploration, Inc.  3/27/2000  2794916  TWN 5N, R 63W,
6th P.M. Section 17: S/2N/2  70 Ranch State BB18-655 State of Colorado -
80/5199-S, acting by and through the State Board of Land Commissioners  Martin
J. Freedman  6/18/1980  1840224  TWN 5N, R 63W, 6th P.M. Section 18: N/2S/2,
S/2N/2  70 Ranch State BB18-655 Anadarko Land Corp. and Anadarko E&P Onshore,
LLC  Kerr-McGee Oil & Gas Onshore LP  3/31/2015  4103267  TWN 5N, R 63W, 6th
P.M. Section 17: N/2S/2  70 Ranch State BB18-655 State of Colorado - 80/5199-S,
acting by and through the State Board of Land Commissioners  Martin J. Freedman 
6/18/1980  1840224  TWN 5N, R 63W, 6th P.M. Section 18: N/2N/2  70 Ranch State
BB18-681 Union Pacific Land Resources Corporation  United State Exploration,
Inc.  3/27/2000  2794916  TWN 5N, R 63W, 6th P.M. Section 17: N/2N/2  70 Ranch
State BB18-681 Union Pacific Land Resources Company  Lyco Energy Corporation 
11/14/1990  2253627  TWN 5N, R 63W, 6th P.M. Section 7: S/2SE/4  70 Ranch State
BB18-681 Union Pacific Land Resources Company  Lyco Energy Corporation 
11/14/1990  2253628  TWN 5N, R 63W, 6th P.M. Section 7: S/2SW/4  70 Ranch State
BB18-681 State of Colorado, acting by and through the State Board of Land
Commissioners, 80/5199-S  J. Robert Outerbridge & Associates, Inc.  8/20/1980 
2153524  TWN 5N, R 63W, 6th P.M. Section 8: S/2S/2  70 Ranch State BB18-681
State of Colorado, acting by and through the State Board of Land Commissioners,
80/5199-S  Martin J. Freedman  6/18/1980  1840224  TWN 5N, R 63W, 6th P.M.
Section 18: N/2N/2  70 Ranch State BB18-689 Union Pacific Land Resources
Corporation  United State Exploration, Inc.  3/27/2000  2794916  TWN 5N, R 63W,
6th P.M. Section 17: N/2N/2  70 Ranch State BB18-689 Union Pacific Land
Resources Company  Lyco Energy Corporation  11/14/1990  2253627  TWN 5N, R 63W,
6th P.M. Section 7: S/2SE/4  70 Ranch State BB18-689 Union Pacific Land
Resources Company  Lyco Energy Corporation  11/14/1990  2253628  TWN 5N, R 63W,
6th P.M. Section 7: S/2SW/4  70 Ranch State BB18-689

 

Exhibit A- Weld County, CO – Page 1

 

 

 

 

State of Colorado, acting by and through the State Board of Land Commissioners,
80/5199-S  J. Robert Outerbridge & Associates, Inc.  8/20/1980  2153524  TWN 5N,
R 63W, 6th P.M. Section 8: S/2S/2  70 Ranch State BB18-689 Union Pacific Land
Resources Corporation  United State Exploration, Inc.  3/27/2000  2794916  TWN
5N, R 63W, 6th P.M. Section 17: N/2  70 Ranch State BB18-675 State of Colorado,
acting by and through the State Board of Land Commissioners, 80/5199-S  Martin
J. Freedman  6/18/1980  1840224  TWN 5N, R 63W, 6th P.M. Section 18: N/2  70
Ranch State BB18-675 Union Pacific Land Resources Corporation  United State
Exploration, Inc.  3/27/2000  2794916  TWN 5N, R 63W, 6th P.M. Section 17: N/2 
70 Ranch State BB18-682 State of Colorado, acting by and through the State Board
of Land Commissioners, 80/5199-S  Martin J. Freedman  6/18/1980  1840224  TWN
5N, R 63W, 6th P.M. Section 18: N/2  70 Ranch State BB18-682 Union Pacific Land
Resources Corporation  United State Exploration, Inc.  3/27/2000  2794916  TWN
5N, R 63W, 6th P.M. Section 17: S/2N/2  70 Ranch State BB18-647 John C.
Nakagawa  The Robert Gerrity Company  12/20/1988  2165773  TWN 5N, R 64W, 6th
P.M. Section 13: NE/4SE/4  70 Ranch State BB18-647 Ralph Lohr  Costilla Energy,
Inc.  2/21/1997  2538463  TWN 5N, R 64W, 6th P.M. Section 13: SE/4NE/4  70 Ranch
State BB18-647 State of Colorado, acting by and through the State Board of Land
Commissioners, 80/5199-S  Martin J. Freedman  6/18/1980  1840224  TWN 5N, R 64W,
6th P.M. Section 18: N/2S/2, S/2N/2  70 Ranch State BB18-647 Anadarko Land Corp.
and Anadarko E&P Onshore, LLC  Kerr-McGee Oil & Gas Onshore LP  3/31/2015 
4103267  TWN 5N, R 63W, 6th P.M. Section 17: N/2S/2  70 Ranch State BB18-647
Anadarko Land Corp. and Anadarko E&P Onshore, LLC  Kerr-McGee Oil & Gas Onshore
LP  5/28/2013, effective 2/12/2013  3942887  TWN 5N, R 63W, 6th P.M. Section 17:
S/2S/2  70 Ranch State BB18-634 John C. Nakagawa and Mary T. Nakagawa  The
Robert Gerrity Company  12/20/1988  2165773  TWN 5N, R 64W, 6th P.M. Section 13:
E/2SE/4  70 Ranch State BB18-634

 

Exhibit A- Weld County, CO – Page 2

 

 

 

 

Allen J. Kincaid and Lorna G. Kincaid, husband and wife  Sunshine Valley
Petroleum Corporation  12/1/1988  2164585  TWN 5N, R 63W, 6th P.M. Section 18:
Lot 4 (38.61), SE/4SW/4  70 Ranch State BB18-634 James Lee Odle and Ruth Ann
Odle, husband and wife  Sunshine Valley Petroleum Corporation  12/1/1988 
2164586  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4  70 Ranch
State BB18-634 Rosita Trujillo  Sunshine Valley Petroleum Corporation 
8/12/1987  2113483  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-634 Stow L. Witwer and Clara Witwer, husband and wife 
Sunshine Valley Petroleum Corporation  8/12/1987  2111124  TWN 5N, R 63W, 6th
P.M. Section 18: Lot 4 (38.61), SE/4SW/4  70 Ranch State BB18-634 Frances E.
Christensen, a widow  Vessels Oil & Gas Company  5/19/1980  1831918  TWN 5N, R
63W, 6th P.M. Section 18: S/2SE/4  70 Ranch State BB18-634 Paul W. Gaiser and
Bille Lou Gaiser, husband and wife  Sunshine Valley Petroleum Corporation 
8/12/1987  2111127  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-634 Irving R. Deemar  Sunshine Valley Petroleum Corporation 
8/12/1987  2111580  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-634 State of Colorado, acting by and through the State Board
of Land Commissioners, 80/5199-S  Martin J. Freedman  6/18/1980  1840224  TWN
5N, R 64W, 6th P.M. Section 18: N/2S/2  70 Ranch State BB18-634 Anadarko Land
Corp. and Anadarko E&P Onshore, LLC  Kerr-McGee Oil & Gas Onshore LP  3/31/2015 
4103267  TWN 5N, R 63W, 6th P.M. Section 17: N/2S/2  70 Ranch State BB18-634
Anadarko Land Corp. and Anadarko E&P Onshore, LLC  Kerr-McGee Oil & Gas Onshore
LP  5/28/2013, effective 2/12/2013  3942887  TWN 5N, R 63W, 6th P.M. Section 17:
S/2S/2  70 Ranch State BB18-627 John C. Nakagawa and Mary T. Nakagawa  The
Robert Gerrity Company  12/20/1988  2165773  TWN 5N, R 64W, 6th P.M. Section 13:
E/2SE/4  70 Ranch State BB18-627

 

Exhibit A- Weld County, CO – Page 3

 

 

 

 

Allen J. Kincaid and Lorna G. Kincaid, husband and wife  Sunshine Valley
Petroleum Corporation  12/1/1988  2164585  TWN 5N, R 63W, 6th P.M. Section 18:
Lot 4 (38.61), SE/4SW/4  70 Ranch State BB18-627 James Lee Odle and Ruth Ann
Odle, husband and wife  Sunshine Valley Petroleum Corporation  12/1/1988 
2164586  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4  70 Ranch
State BB18-627 Rosita Trujillo  Sunshine Valley Petroleum Corporation 
8/12/1987  2113483  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-627 Stow L. Witwer and Clara Witwer, husband and wife 
Sunshine Valley Petroleum Corporation  8/12/1987  2111124  TWN 5N, R 63W, 6th
P.M. Section 18: Lot 4 (38.61), SE/4SW/4  70 Ranch State BB18-627 Frances E.
Christensen, a widow  Vessels Oil & Gas Company  5/19/1980  1831918  TWN 5N, R
63W, 6th P.M. Section 18: S/2SE/4  70 Ranch State BB18-627 Paul W. Gaiser and
Bille Lou Gaiser, husband and wife  Sunshine Valley Petroleum Corporation 
8/12/1987  2111127  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-627 Irving R. Deemar  Sunshine Valley Petroleum Corporation 
8/12/1987  2111580  TWN 5N, R 63W, 6th P.M. Section 18: Lot 4 (38.61), SE/4SW/4 
70 Ranch State BB18-627 State of Colorado, acting by and through the State Board
of Land Commissioners, 80/5199-S  Martin J. Freedman  6/18/1980  1840224  TWN
5N, R 64W, 6th P.M. Section 18: N/2S/2  70 Ranch State BB18-627 Anadarko Land
Corp. and Anadarko E&P Onshore, LLC  Kerr-McGee Oil & Gas Onshore LP  3/31/2015 
4103267  TWN 5N, R 63W, 6th P.M. Section 17: N/2S/2  70 Ranch State BB18-627

 

Exhibit A- Weld County, CO – Page 4

 

 

 

 



LILIS
LEASE                               Recording



#

  Lessor   Lessee   Twnshp   Range   Section   Legal Description   County /
State   Bk   PG/Doc # 10261   Haienm, Maryellen Sawyer   Zoey Exploration, Ltd  
1N   65W   32   SE less the East 210 feet and the North 210 feet   Weld, CO    
  2164208                                       10266   Sawyer, John & Adele,
Trustees   Zoey Exploration, Ltd   1N   65W   32   SE less the East 210 feet and
the North 210 feet   Weld, CO       2164207 10320   State of Colorado   Martin
J. Freedman   5N   63W   18   N/2, N/2S/2   Weld, CO       1848224 10323  
Tracy, Joyce Ann   GFL &
Associates, LLC   7N   64W   34   NW   Weld, CO       3702389 10326   Public
Service Company of Colo   Recovery Energy, Inc.   1N   65W   32   NORTH 210' OF
THE S/2 AND THE EAST 210' OF THE SE   Weld, CO         10327   Lang, Larry F.  
Gene F. Lang & Co   7N   64W   34   Lot B of RE 2965 IN THE NW1/4   Weld, CO    
  3874411 10351   Christiansen, Edith
& Double Arrow Energy Company   Lilis Energy, Inc.   7N   64W   34   Lot B of RE
2965 IN THE NW1/4   Weld, CO       3989163 10352   TRS Equities, Highlands, et
al   Land Rights Services, LLC   1N   65W   32   NE/4   Weld, CO       3953463
10353   Christiansen, Edith, Double Arrow Energy Company et al   Lilis Energy,
Inc.   7N   64W   34   Lot A of RE 2965, Lot A and B of RE 2630(Part of NW)  
Weld, CO       Unk





 

Exhibit A- Weld County, CO – Page 5

 

 

 

 

Well Name  Type  API #  County  State  Township  Range  Section  Status Sawyer
32-2  Oil  05123142720000  Weld  CO  1  65  32  Prod SLW State PC BB18-65HN 
Oil  05123346790000  Weld  CO  5  63  18  Prod SLW State PC BB18-67HN  Oil 
05123346740000  Weld  CO  5  63  18  Prod Vince State B13-63HN  Oil 
05123352730000  Weld  CO  5  63  18  Prod Richter 34M-203  Oil  05123364820000 
Weld  CO  7     N  64  27

 

Exhibit A- Weld County, CO – Page 1

 

 

